                           IN THE UNITED STATES DISTRICT
                             COURT FOR THE NORTHERN
                             DISTRICT OF OHIO EASTERN
                                      DIVISION

   UNITED STATES OF AMERICA,
                                                     )
                       Plaintiff,                    ) CASE NO: 4:19-CR-308
                                                     )
          v.                                         ) Judge Dan Aaron Polster
                                                     )
   ANTHONY CLEVELAND,                                ) OPINION AND ORDER
                                                     )
                       Defendant.                    )
                                                     )



                                        MEMORANDUM

       Before the Court is Defendant Anthony Cleveland’s Motion to Revoke Detention Order,

Doc #: 34. For the following reasons, Cleveland’s Motion, Doc #: 34, is DENIED.

                                        BACKGROUND

       On February 27, 2020, Cleveland pleaded guilty to four charges including possession

with intent to distribute cocaine in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(C) and

possession of a firearm in furtherance of a drug trafficking crime in violation of 18 U.S.C.

§ 924(c)(1)(A). Non-document dated 2/27/2020. On April 3, 2020, Cleveland filed a motion

asking the Court to release him awaiting sentencing. Doc #: 34. The Government filed a

response on that same day. Doc #: 35.

                                           ANALYSIS

       Cleveland, whose conviction for possession with intent to distribute cocaine has a

maximum term of imprisonment of 20 years under the Controlled Substances Act, requests that

                                                 1
the Court release him pending sentencing. Doc #: 34. A court must detain a person who has

pleaded guilty to an offense for which the maximum term of imprisonment of ten years or more

is prescribed by the Controlled Substance Act unless the court “finds by clear and convincing

evidence that the person is not likely to flee or pose a danger to any other person in the

community” and either (1) the Court finds that “there is a substantial likelihood that a motion for

acquittal or new trial will be granted,” or (2) “an attorney for the Government has recommended

that no sentence of imprisonment be imposed on the person.” 18 U.S.C. § 3143(a)(2).

       Cleveland is ineligible for release pending sentencing. First, the Court cannot find by

clear and convicting evidence that that Cleveland is not likely to flee or pose a danger to any

other person in the community. Cleveland has a history of failing to appear and previously fled

the state to avoid an arrest warrant. Doc #: 35 at 4. He also pleaded guilty to charges of

possession with intent to distribute cocaine while having a firearm with an obliterated serial

number. Doc #: 1 at 3-4. Based on his history of failing to appear and the severity of his charges,

the Court cannot find by clear and convincing evidence that Cleveland is not likely to flee or

pose a danger to any other person in the community.

       Second, The Court finds that there is not a substantial likelihood that a motion for

acquittal or new trial would be granted. Nor has the attorney for the Government recommended

that no sentence of imprisonment be imposed on Cleveland. Accordingly, Cleveland is ineligible

for release awaiting sentence.

       Moreover, Cleveland’s argument that he should be released because he fears a COVID-

19 breakout at Mahoning County Justice Center, where he is housed, is not well taken. Cleveland

has not alleged that he has encountered anyone with COVID-19 or that there is an active

COVID-19 breakout in Mahoning County Justice Center. Rather, the evidence shows that the

                                                 2
Mahoning County Justice Center is taking the proper precautions to prevent a COVID-19

outbreak. Doc ##: 35-1, 35-2, 35-3.

                                      CONCLUSION

       Accordingly, Cleveland’s Motion to Revoke Detention Order, Doc #: 34, is DENIED.

       IT IS SO ORDERED.


                                              /s/ Dan Aaron Polster April 6, 2020___
                                              Dan Aaron Polster
                                              United States District Judge




                                             3
